DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first transparent electrode" in line 13. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the first transparent electrode in the first terminal, the second terminal, or both. 
Claim 1 recites the limitation "the metal electrode" in line 14. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the metal electrode in the first terminal, the second terminal, or both. 
Claim 2 recites the limitation "the metal electrode" in lines 3 and 9. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the metal electrode in the first terminal, the second terminal, or both. 
Claim 5 recites the limitation "the third metal electrode" in lines 3 and 9. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the third metal electrode in the metal electrode of the first terminal, the second terminal, or both. 
Claim 6 recites the limitation "the first metal electrode" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the first metal electrode in the metal electrode of the first terminal, the second terminal, or both. 
Claim 6 recites the limitation "the second metal electrode" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the second metal electrode in the metal electrode of the first terminal, the second terminal, or both. 
Claim 6 recites the limitation "the third metal electrode" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the third metal electrode in the metal electrode of the first terminal, the second terminal, or both. 
Claim 6 recites the limitation "the first transparent electrode" in line 12. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the first transparent electrode in the first terminal, the second terminal, or both. 
Claim 7 recites the limitation "the second metal electrode" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the second metal electrode in the metal electrode of the first terminal, the second terminal, or both. 
Claim 13 recites the limitation "the first metal electrode" in line 16. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the first metal electrode in the metal electrode of the first terminal, the second terminal, or both. 
Claim 13 recites the limitation "the second metal electrode" in line 18. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the second metal electrode in the metal electrode of the first terminal, the second terminal, or both. 
Claim 13 recites the limitation "the third metal electrode" in lines 20 and 23. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the third metal electrode in the metal electrode of the first terminal, the second terminal, or both. 
Claim 14 recites the limitation "the third metal electrode" in lines 3 and 9. There is insufficient antecedent basis for this limitation in the claim as it is unclear if the limitation is referring to the third metal electrode in the metal electrode of the first terminal, the second terminal, or both. 
Claims 3, 4, 8, and 15 are rejected due to their dependency. 
Allowable Subject Matter
Claims 9-12 are allowed.
Claims 5 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Miyamoto et al. (US Pub. 20180046012) teaches (in figures 1-6, 10, and 11) a terminal (30) which is a stacked layer body of a metal electrode (40 and 50) and a first transparent electrode (61), in the first terminal, the first transparent electrode is in contact with an upper surface and a side surface of the metal electrode (see figures 10 and 11), in the second terminal, an insulating film (105) is in contact with a side surface of the metal electrode (see figures 10 and 11), and the first transparent electrode is in contact with the upper surface of the metal electrode in an inside surrounded by the insulating film (see figure 10) wherein each of the metal electrodes of the first terminal and the second terminal is a stacked layer body of a first metal electrode (40) and a third metal electrode (50) wherein the third metal electrode is a stacked layer body of a first layer (51), a second layer (52) formed of a material different from the first layer, and a third layer (53) formed of the same material as the first layer (paragraph 47). 
However, Miyamoto specifically teaches against exposing the side surfaces of the third electrode to an insulating film (see figure 9 and paragraph 52). 
As such the prior art taken alone or in combination fails to teach or fairly suggest a display in which the insulating film is in contact with the first layer, the second layer, and the third layer on the side surface of the third metal electrode in combination with the other required elements of claim 5 and claims 1 and 4 from which claim 5 depends. 
Regarding claim 7, Miyamoto et al. (US Pub. 20180046012) teaches (in figures 1-6, 10, and 11) that each of the metal electrodes of the first terminal and the second terminal is a stacked layer body of a first metal electrode (40) and a second metal electrode (50) wherein the display portion includes: a scanning line (70) formed of the same material as the first metal electrode (formed of MoW see paragraphs 38 and 45); a signal line (71) formed of the same material as the second metal electrode (see paragraph 31); a metal line (108) located directly above the signal line (see figures 2 and 3); and a common electrode (107) formed of the same material as the first transparent electrode (see paragraph 48) and electrically connected to the metal line (see figure 3) and teaches an output line (40) connected.
Hara et al. (US Pub. 20210349340 and hereafter Hara) teaches (in figures 4 and 10) forming a metal line (28) electrically connected to a common electrode (25) to be under the common electrode and forming from the same material and during the same formation step as the metal line a third metal layer (41) in a stacked layer body of a terminal in order to protect a second layer (16B) of the terminal (see paragraph 120) and teaches and teaches a layer conversion portion (shown in figure 7) electrically connecting an output line (34 of 15) integrated with the first metal electrode of the second terminal (see paragraph 95) and a lead wire (35 of 15); an inorganic insulating film (layer formed of F5A in figure 7); and an organic insulating film (layer formed of F5B in figure 7), wherein the layer conversion portion includes a connection electrode (36-38) which is disposed on the inorganic insulating film having a contact hole (ch4) penetrating to the output line, the lead wire is in contact with the connection electrode in an opening of the organic insulating film, and is in contact with the inorganic insulating film between the organic insulating film and the connection electrode. 
However neither Miyamoto or Hara teaches that the terminals are electrically connected to a metal line which is electrically connected to a common electrode in combination with the other required elements of claim 7 and claims 6, 4, and 1 from which claim 7 depends. 
Regarding claim 9, Claim 9 is allowable for similar reasons as recited for claim 7 above. 
Regarding claim 13, Miyamoto et al. (US Pub. 20180046012) teaches (in figures 1-6, 10, and 11) a display device comprising: a display portion (500) including a scanning line (70), a signal line (71) extending in a direction intersecting the scanning line, a metal line (108) located directly above the signal line, a common electrode (107) electrically connected to the metal line, and a pixel electrode (110) overlapping the common electrode; and a mounting portion including a first terminal (20) and a second terminal (30) connected to an external circuit (1000), wherein each of the first terminal and the second terminal is a stacked layer body of a first metal electrode (40), a second metal electrode (50) covering the first metal electrode, the first metal electrode is formed of the same material as the scanning line (formed of MoW see paragraphs 38 and 45), the second metal electrode is formed of the same material as the signal line (see paragraph 31), and in any of the first terminal and the second terminal, an edge portion of the second metal electrode is covered with an insulating film (109).
Hara et al. (US Pub. 20210349340 and hereafter Hara) teaches (in figures 4 and 10) forming a metal line (28) electrically connected to a common electrode (25) to be under the common electrode and forming from the same material and during the same formation step as the metal line a third metal layer (41) in a stacked layer body of a terminal in order to protect a second layer (16B) of the terminal (see paragraph 120). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which an edge portion of the second metal electrode is covered with an insulating film formed between the signal line and the common electrode in combination with the other required elements of claim 13.
Claims 8 and 14-15 would be allowable by virtue of their dependency.
Claims 10-12 are allowable by virtue of their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US Pub. 20180046012 and hereafter Miyamoto).
As per claim 1, Miyamoto teaches (in figures 1-6, 10, and 11) a display device comprising: a display portion (500); a first terminal (20); a second terminal (30) located between the display portion and the first terminal; and an insulating film (105), wherein each of the first terminal and the second terminal is a stacked layer body of a metal electrode (40 and 50) and a first transparent electrode (61), in the first terminal, the first transparent electrode is in contact with an upper surface and a side surface of the metal electrode (see figures 10 and 11), in the second terminal, the insulating film is in contact with a side surface of the metal electrode (see figures 10 and 11), and the first transparent electrode is in contact with the upper surface of the metal electrode in an inside surrounded by the insulating film (see figure 10).
As per claim 4, Miyamoto teaches (in figures 1-6, 10, and 11) that the metal electrodes of the first terminal and the second terminal is a stacked layer body of a first metal electrode (40), a second metal electrode (51), and a third metal electrode (52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. 20180046012 and hereafter Miyamoto) as applied to claim 1 above and in further view of Moriya (US Pub. 20050029514). 
As per claim 3, Miyamoto teaches that the insulating film (105) is formed between the gate line (70) and the data line (71) (see figure 4). 
Miyamoto does not specifically teach that the insulating film is an organic insulating film. 
However, Moriya teaches forming the insulating layer between the gate line (62/3) and the data line (31/5) of organic insulating material (see paragraph 91). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the insulating film out of organic material since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. 20180046012 and hereafter Miyamoto) as applied to claim 1 above and in further view of Hara et al. (US Pub. 20210349340 and hereafter Hara). 
As per claim 6, Miyamoto teaches (in figures 1-6, 10, and 11) that each of the metal electrodes of the first terminal and the second terminal is a stacked layer body of a first metal electrode (40) and a second metal electrode (50) wherein the display portion includes: a scanning line (70) formed of the same material as the first metal electrode (formed of MoW see paragraphs 38 and 45); a signal line (71) formed of the same material as the second metal electrode (see paragraph 31); a metal line  (108) located directly above the signal line (see figures 2 and 3); and a common electrode (107) formed of the same material as the first transparent electrode (see paragraph 48) and electrically connected to the metal line (see figure 3).
Miyamoto does not teach that the stacked layer body includes a third metal electrode formed of the same material as the metal line (108). 
However, Hara teaches (in figures 4 and 10) forming a metal line (28) electrically connected to a common electrode (25) to be under the common electrode and forming from the same material and during the same formation step as the metal line a third metal layer (41) in a stacked layer body of a terminal in order to protect a second layer (16B) of the terminal (see paragraph 120). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Miyamoto such that the common line is formed below the common electrode and to include a third metal layer formed of the same material as the common line in order to provide additional protection to the first and second metal electrodes as taught by Hara (see paragraph 120). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al. (US Pub. 20150301389) is cited for teaching a first terminal (DT6) and a second terminal (DT5) located between the display portion and the first terminal; and an insulating film (30), wherein each of the first terminal and the second terminal is a stacked layer body of a metal electrode (36a and 36b and 37a and 37b) and a first transparent electrode (34), in the first terminal, the first transparent electrode is in contact with an upper surface and a side surface of the metal electrode (see figure 21), in the second terminal, the insulating film is in contact with a side surface of the metal electrode, and the first transparent electrode is in contact with the upper surface of the metal electrode in an inside surrounded by the insulating film (see figure 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871